UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7667


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

LT. JOSIAH; SGT. JESSUP; CHIEF STERN; DEPUTY STERN; CAPT.
MILANO; DANA LAWHORNE, Sherriff,

                Defendants – Appellees,

          and

A. ANDERSON, AUSA; C. M. HILTON, Usdc-Edva,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00467-RBS-TEM)


Submitted:   January 5, 2015                 Decided:   January 16, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.       Broderick
Coleman Dunn, Alexander Francuzenko, COOK CRAIG & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              James    Lester           Roudabush,         Jr.   —    a   federal      pretrial

detainee — seeks to appeal the district court’s September 19,

2014 order granting his motion to reopen and vacating its prior

order of dismissal, denying his motion to recuse, denying his

motion    relating      to    the        withdrawal         of   funds    from    his     inmate

account,      denying        his        motions       to    expedite,      dismissing          two

defendants, and requesting that the remaining defendants return

waivers of service.            This court may exercise jurisdiction only

over     final   orders,           28     U.S.C.       § 1291        (2012),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.   541,    545-47        (1949).           The    order     Roudabush       seeks    to

appeal is neither a final order nor an appealable interlocutory

or collateral order.                Accordingly, we dismiss the appeal for

lack of jurisdiction.                   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this       court     and      argument        would     not    aid    the

decisional process.

                                                                                       DISMISSED




                                                  3